711 N.W.2d 64 (2006)
474 Mich. 1095
Anna Marie TAYLOR and Darl Taylor, Plaintiffs-Appellees,
v.
Ratan RAJANI, M.D. and Surgical Specialists, P.C., Defendants-Appellants, and
Lapeer Regional Hospital, Defendant.
Docket No. 130020. COA No. 256058.
Supreme Court of Michigan.
March 27, 2006.
On order of the Court, the application for leave to appeal the October 25, 2005 *65 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.